O’QUINN, Justice.
This is an appeal from a judgment of the county court of Hardin county, Tex., in favor of appellee against appellant. The case was tried in the court below, and the judgment rendered on the 18th day of August, 1932. The case was regularly appealed, and the record duly filed in this court. On June 29, 1933, the case was set for submission on October 26, 1933.
The case is before us without briefs by either party, and no excuse is shown why briefs have not been filed. The rule is well settled that the failure of the parties to an appeal, without good cause being shown, to file briefs, in accordance with the rules prescribed by the Supreme Court and the statute, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.(2d) 811; United States Fidelity & Guaranty Co. v. Hardy (Tex. Civ. App.) 24 S.W.(2d) 462, writ dismissed 283 U. S. 844, 51 S. Ct. 492, 75 L. Ed. 1454; Ferguson v. Harris County (Tex. Civ. App.) 42 S.W.(2d) 297; Yuba Oil Co. v. Williams (Tex. Civ. App.) 50 S.W.(2d) 416; Hope Oil Corp. v. Humble Oil & Refining Co. (Tex. Civ. App.) 58 S.W.(2d) 1060.
The appeal is accordingly dismissed.